 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 7                                          AT SEATTLE

 8    MARTA D. LYALL,                                  CASE NO. C19-1506RSM

 9                   Plaintiff,                        ORDER

10           v.

11    BANK OF AMERICA, et al.,

12                   Defendants.

13

14                                     I.     INTRODUCTION

15          This matter is before the Court on Plaintiff’s (1) Notice (to Remand) (“Motion to

16   Remand”) and (2) Motion to Strike and Motion to Renote and Request Hearing (“Motion to

17   Strike”). Dkts. #10 and #28. Defendant First American Title Insurance Company (“First

18   American”) opposes the Motion to Remand. Dkt. #25. Plaintiff has not responded to First

19   American’s opposition, calling into question the strength of the arguments laid forth in her

20   Motion to Remand. See LCR 7(b)(2) (“if a party fails to file papers in opposition to a motion,

21   such failure may be considered by the court as an admission that the motion has merit”). Rather,

22   Plaintiff filed her Motion to Strike, seeking varied relief from the Court. Dkt. #28. First

23   American has responded. Dkt. #31. For the following reasons, the Court denies Plaintiff’s

24   Motions.

     ORDER – 1
 1                                       II.      BACKGROUND

 2          The relevant background is limited and procedural in nature. First American removed

 3   Plaintiff’s state court action to this Court on September 19, 2019. Dkt. #1. First American

 4   removed the action based on the Court’s diversity jurisdiction. Id. at 2–5. Both Defendant Bank

 5   of America, N.A. (“Bank of America”) and Defendants Rushmore Loan Management Services

 6   (“Rushmore”) and US Bank NA (“US Bank”) have filed motions to dismiss which are not yet

 7   ready for consideration. Dkts. #6 and #12. First American seeks to join in Bank of America’s

 8   motion to dismiss. Dkt. #14.

 9          For her part, Plaintiff has filed what the Court construes as a motion to remand. Dkt. #10.

10   First American timely responded to Plaintiff’s Motion to Remand. Dkt. #25. Plaintiff did not

11   file a reply in support of her Motion to Remand and instead filed her Motion to Strike. Dkt. #28.

12   First American likewise opposes the Motion to Strike and is joined by the other Defendants.

13   Dkts. #31, #34, and #35. On the noting date of the Motion to Strike, Plaintiff filed a document

14   captioned as “Plaintiff’s Request for the Court to Take Judicial Notice of Substitution of John

15   Doe Defendants. Dkt. #37. Upon the Court’s review, that filing does not appear to be a

16   substantive reply and the Court will not consider it further.1

17                                         III.   DISCUSSION

18       A. Plaintiff’s Notice to Remand

19          Plaintiff does not establish any basis for remand in this case. Plaintiff’s Motion to

20   Remand proceeds on misunderstandings of the law and attempts to cast removal in this case as

21

22   1
      Plaintiff’s Notice requests that the Court “take judicial notice of the substitution of two John
     Doe Defendants, listed on Plaintiff’s original and First Amended Complaint, filed in King County
23
     Superior Court (Case number 19-2-20601-2).” Dkt. #37 at 1. Plaintiff provides further notice of
     her intent to file a “second amended Complaint” in this case “shortly.” Id. As Plaintiff’s Notice
24
     does not seek affirmative relief, the Court will not consider it.

     ORDER – 2
 1   improper. Contrary to the Motion to Remand, the Court finds removal in accordance with the

 2   rules and does not find a valid objection in Plaintiff’s Motion to Remand.

 3          1. Legal Standard

 4          Removal jurisdiction is strictly construed in favor of remand, and any doubt as to the right

 5   of removal must be resolved in favor of remand. Harris v. Bankers Life & Cas. Co., 425 F.3d

 6   689, 698 (9th Cir. 2005). The removing party must carry the burden of establishing jurisdiction

 7   not only at the time of removal, but also in opposition to a motion for remand. See Moore-

 8   Thomas v. Alaska Airlines, Inc., 553 F.3d 1241, 1244 (9th Cir. 2009).

 9          The Court’s diversity jurisdiction is properly invoked for “a claim between parties of

10   diverse citizenship that exceeds the required jurisdictional amount, currently $75,000.” Arbaugh

11   v. Y&H Corp., 546 U.S. 500, 513 (2006) (citing 28 U.S.C. § 1332). For diversity jurisdiction in

12   a case involving multiple plaintiffs and defendants, each plaintiff must be a citizen of a different

13   state than each defendant. Morris v. Princess Cruises, Inc., 236 F.3d 1061, 1067 (9th Cir. 2001);

14   Caterpillar Inc. v. Lewis, 519 U.S. 61, 67 (1996).

15          2. Remand was Proper

16          Without legal or factual support,2 Plaintiff contends that removal was improper. But each

17   of Plaintiff’s unsupported objections fail. Plaintiff believes that a motion should have been filed

18   in state court, that removal somehow altered the nature of her case,3 and that an upcoming hearing

19   in state court should have precluded removal. Dkt. #10 at 2. But, Plaintiff’s arguments are

20

21   2
       Plaintiff attached several documents to her Motion and filed an “exhibit” in support of her
     Motion. Dkt. #11. The Court is unable to discern the relevance of the “exhibit” to the issue of
22
     removal from state court. The other documents are insufficient to establish the points Plaintiff
     cites them for.
23
     3
      Plaintiff claims that First American’s notations on the Court’s Civil Cover Sheet misidentify
24
     Plaintiff’s claims. But Plaintiff’s Complaint continues to be the relevant filing.

     ORDER – 3
 1   baseless and, as First American correctly notes,4 removal does not require a preceding state court

 2   order. Dkt. #25 at 3 (citing 28 U.S.C. § 1441(d)).

 3          Plaintiff next argues broadly that this case is not properly within the Court’s jurisdiction

 4   and is “not a diversity case.”5 Dkt. #10 at 4. But Plaintiff’s unsupported allegations do not

 5   overcome the record. First American’s notice of removal already demonstrated complete

 6   diversity between the parties and satisfaction of the amount-in-controversy requirement.6 Dkt.

 7   #1. Plaintiff’s unadorned assertions do not alter the calculus.

 8          Plaintiff’s other arguments fair no better. Plaintiff argues that the Defendants have

 9   litigated other cases in state court. Dkt. #10 at 6. But even if Defendants are subject to state

10   court jurisdiction, this fact does nothing to establish that removal to this Court was improper.

11   Plaintiff asserts that she has the right to choose the venue for her claim. Id. at 9. But this would,

12   of course, negate the removal statute completely and finds no legal support. Plaintiff also

13   indicates that she filed an amended complaint in state court, removing First American as a

14   defendant. Id. at 7. But Plaintiff again provides no legal support for her position that removal is

15   defeated by filing an amended complaint in state court after the notice of removal has already

16   been filed. Plaintiff next argues that First American failed to attach state court records, violating

17   the statutory procedure for removal. Id. at 8 (citing 28 U.S.C. § 1446 (requiring moving party to

18   file “a copy of all process, pleadings, and orders served upon such defendant or defendants in

19

20   4
       Plaintiff has requested that the Court strike First American’s response (Dkt. #25) on the basis
     that she amended her state court complaint to remove First American as a defendant in this action.
21
     Dkt. #28 at 1–2. The Court addresses this request below, ultimately rejecting it.
22   5
       The Court also notes that Plaintiff appears to incorrectly believe that this Court cannot apply
     state law. Dkt. #10 at 5.
23
     6
      Ibarra v. Manheim Investments, Inc., 775 F.3d 1193, 1197 (9th Cir. 2015) (“In determining the
24
     amount in controversy, courts first look to the complaint.”).

     ORDER – 4
 1   such action”)). But First American filed the entire state court record on the same day the notice

 2   of removal was filed. Dkt. #3.

 3          Lastly, Plaintiff questions whether First American’s Notice of Removal was timely. Dkt.

 4   #10 at 9–12. Plaintiff claims that she attempted service of process by mailing documents to

 5   Defendants on August 14, 2019, and that US Bank was served one day later. Id. at 10. As such,

 6   Plaintiff argues that First American’s Notice of Removal, not filed until September 19, 2019,

 7   came too late. But First American asserts it first learned of the state court action “on or about

 8   August 20, 2019.” Id. at 5. Beyond speculation, Plaintiff gives the Court no reason to doubt

 9   First American’s assertion. On the record before the Court, First American’s Notice of Removal

10   appears timely.

11       B. Plaintiff’s Motion to Strike and Motion to Renote and Request Hearing

12          Plaintiff’s Motion to Strike seeks various forms of relief, again without adequate legal

13   support. Among them, Plaintiff requests a three-judge court, to strike filings, to pursue new

14   claims against new parties, and to renote her Motion to Remand to be considered with the pending

15   motions to dismiss and to set a date for oral argument. See generally, Dkt. #28. First American

16   has opposed Plaintiff’s Motion to Strike. Dkt. #31.7 The remaining Defendants seek to join First

17   American’s response. Dkts. #34 and #35. Hampered by Plaintiff’s scattershot approach, the

18   Court attempts to address each issue in turn.

19          Plaintiff requests that the Court change the noting date of her own Motion to Remand to

20   November 15, 2019, the same day as the pending motions to dismiss, and schedule a hearing

21   before the Court. Dkt. #28 at 11. Plaintiff additionally indicates that she wants an opportunity

22
     7
      The Court finds it unnecessary to refer extensively to the arguments advanced by First American
23
     in response to Plaintiff’s Motion to Strike. The Court notes, however, that First American’s
     response and this Court’s order are generally consistent and that the outcomes of this order are
24
     further supported by First American’s response.

     ORDER – 5
 1   to respond to Defendant’s response (Dkt. #25) and “seeks leave to file a new motion.” Id.

 2   However, the Court notes that Plaintiff did not file a reply to First American’s response. Plaintiff

 3   seeks significant deviations from the applicable rules while providing no valid justification. The

 4   Court sees no basis for allowing Plaintiff additional time to reply. Plaintiff’s Motions have been

 5   fully briefed and are ripe for consideration by the Court at this time.

 6           The Court next considers Plaintiff’s request that the Court strike various filings by

 7   Defendants. Id. at 1–2 (requesting strikes of Dkts. #6, #12, and #25). As an initial matter,

 8   Plaintiff invokes Federal Rule of Civil Procedure 12(f) which provides that the Court “may strike

 9   from a pleading an insufficient defense or any redundant, immaterial, impertinent, or scandalous

10   matter.” FED. R. CIV. P. 12(f). The Court notes that motions to strike pursuant to Rule 12(f), by

11   their nature, are limited to striking material from pleadings. Id.; Delano Farms Co. v. California

12   Table Grape Comm’n, 623 F. Supp. 2d 1144, 1182 (E.D. Cal. 2009), affirmed, 655 F.3d 1337

13   (Fed. Cir. 2011). Plaintiff’s Motion to Strike is not directed at any pleading and does not provide

14   a legal basis for striking the requested filings.8, 9

15           Plaintiff also appears to seek leave to pursue additional claims against additional parties.

16   Dkt. #28 at 5–7. Specifically, Plaintiff wishes to pursue claims against the Clerk of this Court,

17   William McCool, and against her Chapter 13 Bankruptcy Trustee, Jason Wilson-Aguilar. Id. at

18

19   8
      Plaintiff seems to argue that she filed an amended complaint in the state court, thereby removing
     First American as a Defendant, and necessitating that all of First American’s filings be struck.
20
     Dkt. #28 at 2–3. But Plaintiff provides no explanation of why filing an amended complaint in an
     already removed state court action affects the proceedings before this Court.
21
     9
       Plaintiff argues without support that Defendant Bank of America’s motion to dismiss (Dkt. #6)
22
     should be struck because it was filed within twenty-four hours of this action being removed. Dkt.
     #28 at 3. Plaintiff argues only that the quick filing “was an exploitation of the Plaintiff’s lack of
23
     legal knowledge.” Id. The Court fails to see any prejudice, especially as the motion to dismiss
     was not noted for consideration until almost two months later and Plaintiff still has time to file
24
     an appropriate response. Dkt. #6.

     ORDER – 6
 1   2, 4–5, 10. Plaintiff may seek to add additional claims and parties in accordance with the Federal

 2   Rules of Civil Procedure. Plaintiff has not done so at this time and the Court accordingly denies

 3   such relief.

 4           Lastly, the Court need not waste time on Plaintiff’s request for a three-judge court to

 5   decide this Motion to Strike. Id. at 1, 8–9 (citing LCR 9(i)). Plaintiff is correct that such a

 6   procedure is available in appropriate cases but makes no attempt to establish that hers is such a

 7   case. See 28 U.S.C. § 2284(a) (“A district court of three judges shall be convened when

 8   otherwise required by Act of Congress, or when an action is filed challenging the constitutionality

 9   of the apportionment of congressional districts or the appointment of any statewide legislative

10   body.”).

11                                       IV.     CONCLUSION

12           Having considered the Plaintiff’s motions, the responsive briefing, and the remainder of

13   the record, the Court finds and ORDERS:

14       1. Plaintiff’s Notice (to Remand) (Dkt. #10) is DENIED.

15       2. Plaintiff’s Motion to Strike and Motion to Renote and Request Hearing (Dkt. #28) is

16           DENIED.

17       3. The motions to dismiss (Dkts. #6 and #12) remain noted for the Court’s consideration on

18           November 15, 2019. All remaining briefing shall take place as provided under the

19           applicable rules.

20           Dated this 30 day of October, 2019.

21

22                                                 A
                                                   RICARDO S. MARTINEZ
23                                                 CHIEF UNITED STATES DISTRICT JUDGE

24

     ORDER – 7
